Reversing.
The first appeals, as these will be, were disposed of in one opinion, although the actions were instituted separately and tried together. The opinion in the first appeals appears in291 Ky. 515, and 165 S.W.2d 51. It is unnecessary to restate the facts, since they are fully recited in the opinion this day delivered in the case of Silver Fleet Motor Express v. Wilson,296 Ky., 764 S.W.2d, and the opinion of this Court on the first appeal of that case appearing in 291 Ky. 509,165 S.W.2d 48. The judgments on the first appeal of these cases, *Page 769 
as well as that of the Silver Fleet Motor Express v. Wilson, supra, were reversed because the Court erred in overruling the appellant's motions for directed verdicts. On return to the trial Court, the cases again were tried together and submitted to a jury which, as on the first trial, found for appellees. Again it is insisted the evidence offered by appellants is not sufficient to overcome the evidence of physical facts which it was determined on the first appeal was conclusive that the driver of appellant's truck was not guilty of negligence; and, the opinion rendered on the first appeals being the law of the case, the lower Court again erred in overruling appellant's motion for directed verdicts in its favor.
The new evidence introduced on the second trial is the same as that discussed in the opinion on the second appeal of Silver Fleet Motor Express v. Wilson, supra; and, for the same reasons, the judgments must be reversed, with direction to the lower Court to sustain appellant's motions for directed verdicts, if the evidence remains substantially the same on the next trial.
All questions not disposed of in the opinions referred to, including the complaints made concerning the instructions to the jury, are reserved.
Judgment reversed in each case.